Citation Nr: 0113557	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-23 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for an eye 
disability.

The Board notes that the veteran initially claimed that he 
was seeking compensation benefits for his left eye.  He has 
now stated he wants to seek compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for his right eye.  The RO 
has phrased the issue as entitlement to compensation under 
38 U.S.C.A. § 1151 for "an eye disability" as a result of 
VA authorized health treatment.  The Board finds that the 
March 1999 rating decision was broad enough as to the claim 
for service connection for an eye disability to allow the 
issue of service connection for such to include a right eye 
disability to be in appellate status and currently before the 
Board.  Thus, the issue before the Board is entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral eye disability.

In February 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


REMAND

The veteran claims that when he underwent laser surgery on 
his eyes at the VA facilities in Tuscaloosa and Birmingham, 
Alabama, that the physicians injured both of his eyes.  He 
states he sees a black spot through his left eye and that his 
right eye has constant swelling.

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of 
persistent or recurrent symptoms of a bilateral eye 
disability.  Although the legislation addresses attributing 
the current disability to service, the same analysis would 
apply to a claim for compensation benefits under 38 U.S.C.A. 
§ 1151.  Here, the veteran has attributed his bilateral eye 
disability to treatment he has received at VA.  As the Board 
finds that there is insufficient medical evidence to make a 
decision on this claim, a VA examination, to include a 
medical opinion, is necessary to make a decision on this 
claim.  Specifically, the Board notes that the veteran has 
not undergone a recent visual field examination (the last one 
of record was done in 1986), and it is impossible for the 
Board to tell whether the veteran has a current bilateral eye 
disability as a result of laser treatment he underwent at VA.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the bilateral 
eye disability.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.

Regardless of the veteran's response, the 
RO should secure any outstanding VA 
treatment reports from the VA Medical 
Centers in Tuscaloosa and Birmingham, 
Alabama.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA eye 
examination, including visual field 
examination for both eyes, to determine 
the nature, severity, and etiology of the 
veteran's current bilateral eye 
disability.  The examiner must have an 
opportunity to review the veteran's 
claims file, specifically, the veteran's 
treatment records from VA facilities.  
After reviewing the available medical 
records and examining the veteran, the 
examiner should be requested to provide a 
diagnosis, if any, for each of the 
veteran's eyes.  The examiner is 
requested to translate the findings of 
the visual field examination.  The 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not that the veteran's current right eye 
disability is related to treatment he 
underwent at VA.  Additionally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current left eye 
disability is related to treatment he 
underwent at VA.  A complete rationale 
for any opinion expressed should be 
included in the evaluation report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for bilateral 
eye disability.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


